Citation Nr: 1115329	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-08 040	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for lumbar radiculopathy, post-operative, with fusion of L4-S1, also claimed as a back disability. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1969 to January 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for hepatitis C and a back condition.  The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing that was held at the RO in June 2008.  

In a November 2008 decision, the Board denied the Veteran's claim for service connection for hepatitis C and remanded the claim for service connection for a back disability.  The Veteran appealed the denial of service connection for hepatitis C to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court remanded the hepatitis claim to the Board for readjudication in accordance with a Joint Motion for Remand.  In October 2009, the Board remanded the hepatitis claim to obtain a VA liver examination.  The necessary development actions for the service connection claims for hepatitis C and a back condition have been completed, and these issues are ready for appellate review.  

The issues of service connection for decreased visual acuity of the left eye due to toxoplasmosis and a psychiatric disorder were also addressed in the November 2008 Board remand.  The RO granted service connection for both claims in October 2010.  Since this rating decision results in a full grant of the benefit sought with respect to these issues (i.e. service connection), these issues are not presently on appeal.  

The issue of service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has hepatitis C that is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection for certain chronic diseases and disorders, including hepatitis, will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence and analysis

Service treatment records do not show hepatitis C during service.  Rather the Veteran asserts that in-service hepatitis C exposure resulted from air gun inoculations and blood exposure while caring for wounded soldiers in Vietnam.  Of note, service treatment records reflect participation in a drug amnesty program and treatment for a sexually transmitted disease (STD).   

Hepatitis C was not diagnosed until many years following service.  Private medical records show that the Veteran was diagnosed as having hepatitis C in August 2004.  VA treatment records, dated in October 2005, show that the Veteran was found to have an abnormal liver function and a hepatitis C diagnosis was again confirmed.  

The Veteran underwent a March 2010 VA liver examination.  Clinical testing confirmed the continuing presence of hepatitis C.  The Veteran stated that he did not abuse intravenous (IV) drugs during or after service.  He recalled having air gun inoculations during service and using heroin.  The examiner was unable to identify a risk factor that was the likely cause of hepatitis C based on the Veteran's reported history.  

VA again contacted the examiner for an additional medical opinion in July 2010.  The examiner discussed the various hepatitis C risk factors the Veteran incurred during his lifetime, which included tattoos, drug abuse, blood exposure, and STDs.  The examiner stated that medical evidence of a positive association for air gun inoculations was "speculative."  He also believed that exposure to blood was "less likely a cause."  He identified any IV drug use and STD as "likely" causes.  He cited medical studies confirming these risk factors to be the most common causes.  The examiner concluded that due to the various risk factors during and following service, it was impossible to determine a most likely cause.  However, he would rule out air gun inoculations.  

The record is clear that the Veteran currently has hepatitis C and that he had risk factors, including a sexually transmitted disease, during active service.  The remaining issue is whether there is evidence showing a positive association with an in-service incident or risk factor and the current hepatitis C diagnosis.  38 C.F.R. § 3.303.

The medical opinions expressed by the VA examiner in March 2010 and July 2010 are somewhat equivocal, but he ultimately concluded that a sexually transmitted disease was "another likely" cause of the current hepatitis.  Service treatment records confirm the presence of an STD on at least one instance during service.  Although hepatitis C diagnosis was only confirmed many years following service, the medical opinion links the current disease to a disease in service.  Resolving reasonable doubt in favor of the Veteran, service connection for hepatitis C is granted.  38 C.F.R. § 3.303; 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hepatitis C is granted.  


REMAND

The issue of service connection for a back disability is remanded for an additional VA medical opinion. 

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran asserts that a continuity of symptomatology of back pain is present.  38 C.F.R. § 3.303(b).  Pursuant to the Board's previous remand, the Veteran was afforded a VA examination in December 2008, to assess the relationship between any current back disability and service.  The examiner's opinion was "I cannot relate the [back] condition to service without resort to speculation based on the currently available record."  The examining physician did not appear to consider the Veteran's reports of a continuity of symptomatology in formulating this opinion.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

The opinion was also unaccompanied by a rationale as required by recent court decisions.  Jones v. Shinseki, 23 Vet. App. 382; Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

The Board finds that an updated VA opinion taking in account the Veteran's lay reports of back pain following service is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination to determine whether any current back disability is the result of a disease or injury in service.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lower back disability is related to his in-service lower back strain or any other disease or injury in service.  In formulating the above- requested opinion, the examiner should comment on the significance, if any, of any post-service back injury; low back strain documented in service, and the Veteran's reports of a continuity of symptomatology beginning in service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit the necessary opinion to be made, or the inability to provide an opinion is based on the limits of current medical knowledge.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


